Title: From Benjamin Franklin to Jean Chappe d’Auteroche, 31 January 1768
From: Franklin, Benjamin
To: Auteroche, Jean Chappe d’


Sir
London, Jan. 31. 1768
I sent you sometime since, directed to the Care of M. Molini, a Bookseller near the Quây des Augustins a Tooth that I mention’d to you when I had the Pleasure of meeting with you at the Marquis de Courtanvaux’s. It was found near the River Ohio in America, about 200 Leagues below Fort du Quesne, at what is called the Great Licking Place, where the Earth has a Saltish Taste that is agreable to the Buffaloes and Deer, who come there at certain Seasons in great Numbers to lick the same. At this [pla]ce have been found the Skeletons of near 30 [large?] Animals suppos’d to be Elephants, several Tusks like those of Elephants, being found with those Grinder Teeth. Four of these Grinders were sent me by the Gentleman who brought them from the Ohio to New York, together with 4 Tusks, one of which is 6 Feet long and in the thickest Part near 6 Inches Diameter, and also one of the Vertebrae. My Lord Shelbourn receiv’d at the same time 3 or four others with a Jaw Bone and one or two Grinders remaining in it. Some of Our Naturalists here, however, contend, that these are not the Grinders of Elephants but of some carnivorous Animal unknown, because such Knobs or Prominances on the Face of the Tooth are not to be found on those of Elephants, and only, as they say, on those of carnivorous Animals. But it appears to me that Animals capable of carrying such large and heavy Tusks, must themselves be large Creatures, too bulky to have the Activity necessary for pursuing and taking Prey; and therefore I am enclin’d to think those Knobs are only a small Variety, Animals of the same kind and Name often differing more materially, and that those Knobs might be as useful to grind the small Branches of Trees, as to chaw Flesh. However I should be glad to have your Opinion, and to know from you whether any of the kind have been found in Siberia. With great Esteem and Respect, I am Sir, Your most obedient humble Servant
B F.
Abbe Chappe
